Citation Nr: 0518309	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-04 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to April 
1958 and again from July 1958 to July 1961.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision which found 
no new and material evidence to reopen the claim of 
entitlement to service connection for a low back disability.  
An August 2003 Board decision reopened the claim, but 
remanded it for further development.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal. See 38 C.F.R. § 20.900(c)(2002).


FINDINGS OF FACT

1.  The veteran has current diagnoses of lumbar paravertebral 
myositis and lumbar spondylosis with canal stenosis.

2.  The veteran's lower back disability is not due to disease 
or injury during his active military service.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The record reflects that in April 1961 while in service the 
veteran presented for treatment complaining that his back 
hurt after striking it against a pipe while sleeping.  On 
April 18, 1961, the ship doctor found a very minimal amount 
of scoliosis to the left with minimal pelvic tilt.  The 
doctor indicated that x-rays revealed a probable fracture of 
the articular facet of the L4-L5 vertebrae, and an orthopedic 
consult was ordered.  However, the doctor noted that this x-
ray change looked old to him.  On April 20, 1961 a doctor at 
the U.S. Naval Station Hospital noted acute tenderness over 
L5, but indicated that x-rays of the lumbosacral region were 
normal.  A week later, the diagnosis was revised to an acute 
thoracolumbar strain, and a week after that the veteran was 
discharged to duty.  By the end of June 1961, the veteran was 
found physically qualified for release from active duty, and 
x-rays were found to be negative.  The veteran's separation 
physical, conducted at the end of June 1961, indicated that 
his spine/other musculoskeletal was normal, and the veteran 
was given ratings of P1 and L1 on his PULHES profile 
indicating the highest level of medical fitness with regards 
to his upper and lower extremities, including his spine.  

The veteran's file also contains a report of a post-service 
incident in which the veteran injured his back while lifting 
a typewriter in 1964, several years after he was discharged 
from service.  The veteran contends that this incident was 
not a new back injury, but rather an aggravation of the back 
injury he had in service.

In support of his claim, the veteran has submitted medical 
statements from two private physicians, as well as post-
service treatment and physical therapy records regarding his 
back condition.  However, these treatment records do not 
begin until January 1997.

In October 2000, the veteran underwent a private examination 
of his lower back.  The doctor recounted the veteran's 
subjective history relating to his in-service back injury and 
subsequent hospitalization.  The doctor also noted the 
veteran's indication that his back pain had continued since 
service and exacerbated frequently and intermittently, 
worsening significantly since 1980.  Upon examination, the 
doctor found moderate tenderness and spasms of the 
lumbosacral, and the range of motion on forward flexion was 
60 degrees with pain.  An MRI revealed facet arthropathy at 
L3-L4, L4-L5 and L5-S1 with evidence of mild to moderate 
canal stenosis at L3-L4 and bilateral foraminal stenosis at 
L4-L5 and L5-S1.  Following the examination, the doctor 
rendered a diagnosis of lower back pain and myositis, and 
indicated that there was good medical probability that the 
veteran's present lower back disability was produced by the 
in-service back trauma.  The veteran later indicated that he 
had only used this doctor for testing and evaluation and, as 
such, there were no accompanying treatment records. 

The veteran also submitted a statement from a second private 
physician dated August 2002, who indicated he had been 
treating the veteran for neck, back and arm problems since 
November 2001.  The physician stated that there was a 
possibility that the veteran's chronic back pain might be 
related to back trauma he sustained while he was in the 
military service in 1961, according to his military medical 
records.  The letter included a diagnosis of lumbar 
spondylosis with canal stenosis. 

The veteran has also undergone VA examinations of his back on 
several occasions.  In March 1963, after examining the 
veteran, a VA examiner indicated that there was no unusual 
spasm at present and that the examination of the veteran's 
back was essentially normal.  Accordingly, the examiner 
rendered the diagnosis that no orthopedic condition was 
found.

In February 2003, the veteran underwent another VA 
examination.  The examiner indicated that he had carefully 
reviewed both the veteran's claims folder and service medical 
records (SMRs).  The examiner observed that the veteran had 
injured his back in service and sought treatment at which 
point he was diagnosed with an acute thoracolumbar sprain.  
However, two days later, x-rays of the spine were found to be 
normal.  The examiner also noted the March 1963 VA 
examination and the job related back injury in 1964.  After 
an examination of the veteran, the examiner rendered a 
diagnosis of lumbar spondylosis with canal stenosis, and 
opined that it is unlikely that the veteran's present lower 
back disability is related to trauma in service in 1961.

Following the Board remand, the veteran underwent another VA 
examination in January 2004.  The VA examiner from the 
February 2003 VA examination again reviewed the veteran's 
claims file, including the opinions from the two private 
doctors that had submitted letters on the veteran's behalf, 
and the SMRs.  After reexamining the veteran, the examiner 
once again indicated that in his opinion the veteran's 
current lower back disability is not at least as likely as 
not the result of injury incurred during his active duty 
service.

The Board notes that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  See Miller v. Brown, 11 Vet. App. 
345, 348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  In this case, the veteran submitted medical 
opinions from two doctors, one of whom had treated his lower 
back condition.  The Board acknowledges that both opinions 
were based on either a physical examination or treatment of 
the veteran, and, as such, neither was a bare opinion.  
However, neither opinion made any mention of the post-service 
back injury, and neither opinion addressed the VA examination 
in 1963, which found the veteran's back to be normal, or the 
veteran's separation physical, which also found the veteran's 
back to be normal.  Furthermore, neither opinion addressed 
the lengthy amount of time between the veteran's discharge 
from service in 1961 and his presenting for treatment of his 
back condition in 1997.  Thus, while the opinions are not 
bare in the sense that they are based upon actual treatment 
or examination, each opinion lacks discussion of critical 
components.

In this case, the Board must weigh the opinions of several 
doctors.  One private physician, who has treated the veteran, 
indicated that "back pain might be related" to the 
veteran's in-service back injury.  The other, who had 
examined the veteran, indicated that there was a "good 
medical probability" that the current back pain was caused 
by the veteran's in-service back injury.  However, these 
opinions were based on treatment or examination of the 
veteran since 2000 -- more than 35 years after the veteran 
left the service -- and neither opinion in any way addressed 
the veteran's post-service accident in which he injured his 
back.  The Board acknowledges the veteran's assertion that 
the back injury he suffered in the 1964 work accident was 
merely an aggravation of his in-service back injury.  
Unfortunately, the veteran does not have the medical 
expertise to determine whether his back injury was an 
entirely new injury or an aggravation of a pre-existing 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms").  Furthermore, a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Thus when a doctor says 
quite possibly might, he is also saying quite possibly might 
not.  


As such, in denying the veteran's claim, the Board is not 
ignoring the private medical opinions, but rather the Board 
is determining that these two opinions do not elevate the 
veteran's case above the "as likely as not" level, 
particularly when a third medical opinion, based on a similar 
examination and on a review of the veteran's file, including 
consideration of the elements not discussed by the two 
private physicians, reached the opposite conclusion.

Given the VA examiner's opinions that it was less likely than 
not that the veteran's current disability was related to his 
in-service back injury, the indication in the separation 
physical that the veteran's back was normal at time of 
discharge from service, the absence of treatment records of 
the veteran's back for many years following service, and the 
presence of a post service back injury which was unaccounted 
for by the supporting medical evidence, the Board finds that 
the preponderance of evidence is against this claim, and, as 
such, reasonable doubt cannot be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the Board finds that the veteran's current back 
disability was not caused by his in-service back injury.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002, December 2003 and March 2004.  Since these 
letters fully provided notice of elements (1), (2), (3) and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
With respect to element (4), the Board notes that the RO's 
2004 letter specifically requested that the veteran send any 
evidence or information to VA in his possession that pertains 
to his appeal, and there is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOCs (SSOCs), the veteran 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2003 and January 2005 SSOCs.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  The veteran submitted 
several private treatment records, and the RO obtained 
others.  The Board is not aware of a basis for speculating 
that any other relevant private or VA treatment records exist 
that have not been obtained.  In fact, in April 2004, the 
veteran stated that all information and evidence requested 
from him had been submitted.


The veteran has also been provided with VA examinations of 
his back on at least three occasions and was scheduled for a 
hearing before the Board, which he canceled.

The Board notes that the veteran complained in a letter dated 
March of 2005 that he was provided with the same VA examiner 
for both the February 2003 and January 2004 examinations.  
However, the veteran's complaint appears to be more closely 
aimed at the conclusions drawn by the examiner than at the 
thoroughness of the examinations.  Furthermore, a review of 
the claims file, including the veteran's statements, failed 
to locate any statement where the veteran requested a 
different examiner, and there is no allegation that the 
examiner was in any way medically unqualified to perform the 
exam or that he was biased against the veteran.  As such, the 
Board finds that there was no error in the assignment of the 
same examiner to review the veteran's file for a second time.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for a lower back disability 
is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


